DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2021 has been entered. 	Claims 1, 9, 15 and 19 are amended and claims 1-20 are traversed and still pending.
Claim Objections
3. 	Claims 1-20 are objected to because of the following informalities:  claims 1, 9, 15 and 19 recite “wherein the first connection pad is connected to the first flat portion and the second flat portion and spaced apart from the bent potion, and a major surface of the first connection pad is perpendicular to a major surface of the first flat portion, a major surface of the second flat portion and a major surface of the bent potion”. Emphasis added. However, it appears that “the bent portion”, which is also previously recited in each of the independent claims, is being misspelled as “the bent potion” in the aforementioned limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The claimed limitation of independent claims 1, 9, 15 and 19 “a major surface of the first connection pad is perpendicular to a major surface of the first flat portion, a major surface of the second flat portion…” does not appear to be supported by the specification. The closest disclosure of the limitation appears to be described in ¶0073 which discloses “[t]he connection pad 550 is disposed on side surfaces of the flexible display substrate 610 and on opposite sides of the flexible display substrate 610.” Also, Figs. 3-4 illustrate the connection pad 550 can be interpreted as being oriented perpendicular to the major surface of the bent potion 510. However, there appears to be no mention of the first connection pad is perpendicular to a major surface of the first flat portion (interpreted as the upper pad area 521), [and] a major surface of the second flat portion (interpreted as the lower pad area 522). Applicant is requested to specifically point out the written description support for the limitation in question. 
  	Dependent claims 2-8, 10-14, 16-18 and 20 are also rejected by the virtue of their dependency on rejected base claims 1, 9, 15 and 19, respectively.
 
Response to Arguments
6.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.